Wade, C. J.
From the testimony of the plaintiff himself it does not appear that he suffered any actual loss from the alleged injuries to the mule for which rec'overy was sought; and under the testimony of the only person present at the time of the injury, other than the defendant, and under all the circumstances shown, the burden resting upon the plaintiff, to establish that the damages resulted from the conduct of the defendant, was not carried. The trial judge therefore did not err in awarding a nonsuit.

Judgment affirmed.


Jenkins and Luke, JJ., concur.